Citation Nr: 0600407	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  01-01 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a combined rating in excess of 30% for status 
post partial medial meniscectomy and osteoarthritis of the 
left knee.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

M. Prem



INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1988 to July 1995.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2000 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which denied a rating in 
excess of 10 percent for status post partial medial 
meniscectomy and osteoarthritis of the left knee.  In August 
2005, the RO increased the rating to 20 percent, and assigned 
a separate 10 percent rating of for instability, resulting in 
a combined rating of 30 percent.  

Administrative records reflect that a claim for an increased 
rating for tinnitus was to be merged with the instant appeal 
effective November 2005.  Records pertaining to such 
"merged" claim/appeal are not currently associated with the 
claims file.  Regardless, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in Smith v. 
Nicholson, No. 01-623 (U.S. Vet. App. April 5, 2005), that 
reversed a decision of the Board of Veterans' Appeals (Board) 
which concluded that no more than a single 10-percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral, under prior regulations.  VA 
disagreed with the Court's decision in Smith and is seeking 
to have this decision appealed to the United States Court of 
Appeals for the Federal Circuit.  To avoid burdens on the 
adjudication system, delays in the adjudication of other 
claims, and unnecessary expenditure of resources through 
remand or final adjudication of claims based on court 
precedent that may ultimately be overturned on appeal, the 
Secretary of Veterans Affairs has imposed a stay at the Board 
on the adjudication of tinnitus claims affected by Smith.  
Once a final decision is reached on appeal in the Smith case, 
the adjudication of any tinnitus cases that have been stayed 
will resume.  

This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.




REMAND

A June 1997 rating decision granted service connection for 
residuals of a medial meniscectomy, with osteoarthritis of 
the left knee rated 10 percent under diagnostic code (Code) 
5257 (for recurrent subluxation or instability of the knee).  
The rating decision on appeal continued the 10 percent 
rating, but under another code, code 5003-5260 (for arthritis 
based on limitation of motion).  In August 2005, the RO 
issued a Supplemental Statement of the Case (SSOC) in the 
matter at hand.  The SSOC increased the rating for status 
post left partial medial meniscectomy from 10 percent to 20 
percent.  At the conclusion of the SSOC, it was stated that 
the veteran's varus instability with locking and subluxation 
warranted a separate evaluation that would be discussed in a 
forthcoming rating decision.  The SSOC did not outline or 
discuss Code 5257.  A rating decision that same month granted 
service connection for varus instability, separately rated 10 
percent rating, effective November 23, 2004.  While a 
separate rating for instability is proper, such impairment 
was already recognized as service connected, and separate 
action establishing service connection for the disability was 
not necessary.  More significantly, the agency of original 
jurisdiction's processing of the veteran's claim in this 
matter (i.e., "granting" service connection and a 10 
percent rating for instability and omitting consideration of 
instability/Code 5257 from the August 2005 SSOC) has the 
effect of dissociating from the service connected entity on 
appeal (and excluding from appellate consideration) pathology 
that was recognized as service connected from the time of the 
initial grant of service connection.  This is a due process 
deficiency that must be corrected.  

Moreover, in an October 2005 statement in lieu of VA Form 
646, the veteran's service representative noted that they had 
received the August 2005 SSOC, but had not yet received the 
corresponding rating decision (and did not have the 
opportunity to submit argument regarding the additional 
rating).  Notably, the representative's December 2005 
Informal Hearing Presentation notes that examination had 
revealed instability (and does not reflect awareness that a 
separate rating was assigned for such impairment).  

In light of the foregoing, the case is remanded to the RO for 
the following:
The RO should issue a SSOC that fully 
addresses the matter of entitlement to a 
combined rating in excess of 30 percent 
for residuals of a left partial medial 
meniscectomy.  The SSOC should outline, 
and reflect consideration of, all 
alternative criteria (diagnostic codes) 
for rating the disability.  The veteran 
and his representative should be afforded 
the opportunity to respond to the SSOC.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
G. R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

